


109 HR 5313 : Open Space and Farmland Preservation

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 5313
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 27, 2006
			Received
		
		
			November 13, 2006
			Read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		AN ACT
		To reserve a small percentage of the
		  amounts made available to the Secretary of Agriculture for the farmland
		  protection program to fund challenge grants to encourage the purchase of
		  conservation easements and other interests in land to be held by a State
		  agency, county, or other eligible entity, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Open Space and Farmland Preservation
			 Act.
		2.Additional
			 title-holding option under farmland protection program
			(a)Additional
			 title-holding option; reservation of fundsSection 1238I of the Farm Security Act of
			 1985 (16 U.S.C.
			 3838i) is amended by adding at the end the following new
			 subsection:
				
					(d)Option for title
				to be held by eligible entity
						(1)Reservation of
				funds; purposeOf the funds made available under section
				1241(a)(4) for a fiscal year to carry out this section, the Secretary shall
				reserve not less than 15 percent to make grants to support cooperative efforts
				by an eligible State agency, a county, and one or more other eligible entities
				to purchase conservation easements and other interests in eligible land under
				subsection (a), the title to which will be held by an eligible entity rather
				than the United States.
						(2)Cost
				sharingNotwithstanding subsection (c)(1), the share of the cost
				of purchasing a conservation easement or other interest in eligible land borne
				by the United States under this subsection shall not exceed 25 percent. The
				State agency involved in the purchase shall contribute 25 percent of the
				purchase price, the county involved in the purchase shall contribute 25 percent
				of the purchase price, and the other eligible entities involved in the purchase
				shall contribute 25 percent of the purchase price.
						(3)Prohibition on
				use of grant fundsFederal funds made available under this
				subsection may not be used by grant recipients for administrative
				purposes.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 October 1, 2006.
			
	
		
			Passed the House of
			 Representatives September 26, 2006.
			Karen L. Haas,
			Clerk.
		
	
